Title: To Thomas Jefferson from Giuseppe Ceracchi, 29 July 1791
From: Ceracchi, Giuseppe
To: Jefferson, Thomas



Stimatissimo Signore
[Philadelphia] dal allogio 29 luglio 1791

Ricevo dalla stampa la discrizione della mia idea di cui le ne includo due copie.
Il solo onore mi ha fatto impegnare in questo glorioso soggetto, qualunque siasi la riuscita mi sarà sempre lodevole l’averlo progettato, tanto più che non posso aver alcun motivo di rimproverarmi ne il tempo, ne le somme che impiego a quest’ effetto perchè le mie commode circostanze possono facilmente supplire, e al uno, e al altro.
Altro non mi resta a desiderare che la sodisfazione di vedere Vosignoria compiacersi delle mie bene intenzionate produzioni, mentre pieno di respetto sono di Vostra Signoria Umilissimo Servo

G. Ceracchi

